Citation Nr: 1206218	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  08-36 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for degenerative joint disease of the lumbar spine, to include as secondary to the service-connected degenerative joint disease of both knees and the service-connected internal derangement of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel
INTRODUCTION

The Veteran had active military service from November 1982 to November 1985 and from February 1988 to September 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In May 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  Later in May 2011, the Board remanded this issue to obtain additional treatment records and to afford the Veteran a VA examination.  A review of the record indicates that the Board's directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Since the last supplement statement of the case, the Veteran submitted new evidence in the form of statements from himself, his sister, and his wife, as well as a letter from a private physician, which relate to the issue on appeal.  The Veteran specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2011).  

FINDING OF FACT

Degenerative joint disease of the Veteran's lumbar spine was first diagnosed several years after his active duty and is not causally or etiologically related to such service, including the service-connected degenerative joint disease of both knees and the service-connected internal derangement of his left knee.

CONCLUSION OF LAW

Degenerative joint disease of the lumbar spine was not incurred or aggravated in service, and is not proximately due to, or the result of, the service-connected degenerative joint disease of both knees or the service-connected internal derangement of the left knee.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309; 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional notice letter dated in February 2007 complied with VA's duty to notify the Veteran with regards to the issue adjudicated herein.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's post-service medical records and secured an examination in furtherance of his claim.  The Board acknowledges that, except for records pertaining to the knees submitted by the Veteran, his service treatment records (STRs) are not of record.  In November 2004, the National Personnel Records Center (NPRC) indicated that the Veteran's STRs could not be located.  The Board recognizes that there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

Additionally, the Board observes that the May 2011 Remand contained directives to obtain specific private treatment records referred to by the Veteran.  The Appeals Management Center (AMC) sent the Veteran Authorization and Consent to Release Information forms in order to obtain those records.  However, the Veteran failed to return those forms; consequently, the additional private records were not obtained.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a one-way street).  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  

Pertinent VA examinations/opinions with respect to the issue on appeal were obtained in April 2007 and June 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations/opinions obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinion stated.  Although the April 2007 examiner did not include an opinion as to whether the Veteran's service-connected bilateral knee disability aggravates his lumbar spine disorder, the June 2011 examiner did provide such opinion.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination with regard to the issue of entitlement to service connection for degenerative joint disease of the lumbar spine adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  
II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (e.g., arthritis) may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Furthermore, any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

As discussed above, the Veteran's STRs, except for those submitted by the Veteran, are not of record.  The STRs that the Veteran submitted pertain to his bilateral knee complaints in April 1983 and a right knee injury that incurred in July 1994.  No back complaints were made.  The Board observes that the July 1994 STRs show that the Veteran injured his knee on an air assault march.  He did not report that he injured his knee by falling over another soldier.  In fact, the Veteran denied trauma to the knee.  The Veteran contends that he also injured his back in the July 1994 injury.  Hearing Transcript (T.) at 6.  However, he indicated not seeking treatment for his back in service, but instead sought private treatment.  Id. at 6-7.  Enlistment/reenlistment documents dated in July 1996 indicate that the last physical examination was in October 1991.  No notations regarding any physical limitations were made.

According to post-service medical records, a letter from T.C., M.D. dated in January 2007 reveals that the Veteran had a degenerative disc in the lumbar region of his spine due to a rotated pelvis and stress caused by an injury to his left knee.  The knee condition altered the Veteran's gait and structural balance.  A letter from M.J., M.D. also dated in January 2007 shows that over time since the in-service knee injury, the Veteran had developed gradual increasing low back pain.  He did have some mild degenerative disc disease, but it had also been felt by multiple other physicians that the Veteran's left knee exacerbated his back condition due to poor gait and structural balance.  Dr. M.J. did not identify the "multiple other physicians" who felt that the Veteran's back disorder was aggravated by his service-connected left knee disability.  A letter from A.M., M.D. dated in March 2007 indicates that he treated the Veteran from January 1996 to September 1999.  The Veteran suffered from two to three different episodes of low back and leg pain during that time period.  The exact dates that the Veteran was seen for back pain were not provided.  The Board observes that its May 2011 Remand directed the AMC to obtain treatment records from Drs. T.C., M.J., and A.M.; however, as discussed above, the Veteran failed to submit authorization forms so no records have been obtained.

The Veteran was afforded a VA examination in April 2007.  He reported that he started to have lower back problems from an injury sustained during a fall in May or June 1994.  At that time, he did not complain about his back and was not examined for his back, but he mainly complained of his left knee and only the left knee was examined.  No X-rays of his back were done in service.  The Veteran reported that because of problems with both of his knees throughout the years, his lower back condition was getting worse and worse.  Physical examination revealed no evidence of any abnormal weight bearing and there were no callosities.  There was no functional limitation of standing and walking.  He was able to stand and walk a few steps in the examination room on his heels and toes.  He was able to squat halfway.  The Veteran was able to remove his shoes, socks, and jeans prior to the examination.  While removing his shoes and socks, he was able to bend normally.  At the end of the examination, he called his wife to put on his shoes.  

The Veteran was diagnosed with very mild degenerative joint disease of his lumbosacral spine.  The examiner opined that the mild degenerative joint disease of the Veteran's lumbosacral spine was less likely due to his bilateral knee condition.  X-rays of both knees in November 2005 showed minimal narrowing of the medial compartments of both knees, and an MRI of the left knee in October 2006 was reported negative.  It was the examiner's opinion that the minimal degenerative joint disease of the Veteran's knees could not cause degenerative joint disease in the Veteran's lumbosacral spine.  There was no evidence of any abnormal weight bearing.

A letter from Dr. M.J. dated in September 2008 indicates that it appeared that the Veteran's lower back pain had been chronic since his military service.  The Veteran brought a letter of treatment for back pain when he was still on active duty; the letter referred to was not identified.  It was his opinion that at least from the records shown to him by the Veteran, the Veteran's complaints at least had been ongoing since the Veteran was on active duty, if not directly caused by his service.  A VA treatment record dated in October 2010 shows that the Veteran was diagnosed with chronic low back pain with radiculopathy.  No diagnostic testing supporting a diagnosis of radiculopathy was provided.  In November 2010, the Veteran reported that he injured his back in service.  

The Veteran was afforded a second VA examination in June 2011.  The examiner identified reviewing all of the pertinent evidence including the STRs that are of record; the enlistment/reenlistment documents; the letters from Drs. T.C., M.J., and A.M; the April 2007 VA examination; the Veteran's VA treatment records; the adjudicatory actions in this claim; the transcript of the hearing; and the Board's Remand.  The Veteran reported injuring his back in May 1994 when the soldier in front of him fell, and he (the Veteran) tripped over him and hurt his knee.  The Veteran reported that from that fall he got a spasm that hurt in his back and that caused a spasm that went down into his left knee.  He reported seeking private treatment in service and never had any evaluations for his back in service.  He reported that he did not receive a separation physical in service.  

Examination revealed a gait abnormality.  The Veteran used his wife, who was much smaller than he was, to "hold himself up" and lean on the entire time from when he left the waiting room to the office.  Once in X-ray though after his name was called, he was walking by himself with his wife trailing hurriedly behind him trying to catch him to help him, but he appeared to be walking without assistance.  There was no evidence of antalgic gait noted, just the leaning on the smaller wife with his arm around her neck and she holding his belt in the back.

Waddell's signs indicated that the Veteran had overreaction with exaggerated painful response to repetitive motion and rotation of the spine, as well as when straight leg raising took place; yet after the examination, when he was to put on his shoes, he easily propped his right leg on a chair without any grimace or wincing from pain.  He asked his wife to put his shoes on and tie them as well as help getting his shorts; however, when talking with the examiner and distracted by conversation, he easily pulled his shorts up, zipped them, and further pulled and tightened his belt at the waist without any grimace or noted pain.  There was pain on simulated rotation with rotating the shoulders and pelvis together causing pain, which was inconsistent as that movement should not be painful as it does not stretch the structures of the back.  

The Veteran was diagnosed with mild degenerative joint disease and mild degenerative disc disease of the lumbosacral spine.  The examiner opined that it was not related to service or the bilateral knee conditions.  The examiner noted considering the service medical records, private medical records, military service, and VA medical records in arriving at their conclusion.  The examiner concluded, after a review of medical records, taking a history, performing a physical examination, and a review of the medical literature, that the low back condition was less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in service and/or within one year of discharge; and, it was less likely permanently aggravated or a result of the bilateral knee conditions; and, was not caused by and/or worsened by an already service-connected disability of either knee.  The natural progression was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.

The Veteran's back condition history raised by him that day was inconsistent with the histories noted in his claim and the histories noted by the private medical doctors, none of whom had the service records when they wrote letters discussing the treatment of the Veteran in support of his claim (or at least they did not state they had copies).  The Veteran reported to the examiner that day that he initially hurt his back in a fall over another solider.  He reported that only his knees were treated, but that history was inconsistent with the knee problems histories/etiologies recorded in the STRs.  The fall as an etiology of a back condition and a knee condition was not documented, but more importantly, the history was inconsistently described in the evidence as to the initial onset and later that the back condition was due to the problem with the knees.  There was no mention of treatment in the reenlistment in the National Guard in 1996 of any physical limitation of the back.  Two of the private doctors' letters also stated that the Veteran had degenerative disc disease, which was not supported as related to service or the knee condition based on medical literature.  

Additionally, on physical examination that day, there were no findings of abnormal weight bearing or balance problems as described by the private doctors to relate the knee conditions as causing a back problem.  There was also no evidence of a "radiculopathy" of any sort that would be compatible with intervertebral disc syndrome.  There was significant exaggerated and inconsistent response to stimuli that was not reproduced when the same stimulus was given later.  Distraction during the examination evoked normal response.  Aside from the inconsistencies in the histories of record and that provided by the Veteran that day, and the inconsistent examination findings, there was no evidence to find any back condition was related to the knee conditions at that time.  

An October 2010 treatment record did not include a thorough evaluation for the neurologic examination of the Veteran's extremities.  So, there was no evidence of radiculopathy.  The outpatient treatment records did not document that at any time any of the providers had access to the Veteran's military treatment records/reenlistment records.  The outpatient treatment records did not support a relation of the knees as a cause of the back condition and neither did the examination that day nor the evidence of record at that time.  The examiner reported that a medical treatise indicated the prevalence of degenerative changes, bulges, and herniation increased with advancing age.  Another medical treatise indicated that the identification of degenerative disc disease at one or more levels, similar to the findings of arthrosis in an extremity joint, was not diagnostic of injury or disease related because such degenerative changes could be a natural consequence of the aging process.  

Statements from the Veteran's sister and wife received in September 2011 indicate that the Veteran's gait was altered following his in-service knee injury that also injured his back and that the June 2011 examiner lied about the Veteran's pain and movements on examination.  A letter from Dr. T.C. dated in August 2011 shows that the Veteran developed problems with his lower back as a direct result of the in-service knee injury.  The Veteran's lumbar spine began to degenerate as a direct result of his altered stance and gait.  Dr. T.C. opined that an in-service examination would have detected the degenerative changes in the Veteran's lumbar spine.  

Based on a review of this evidence, the Board finds that service connection for degenerative joint disease of the lumbar spine is not warranted on direct, secondary and presumptive bases.  Although the Veteran has been diagnosed with degenerative joint disease of the lumbar spine post-service, the evidence does not show that it is related to his military service on any basis.  On a direct basis, the Board finds that the evidence does not support a finding that an in-service incurrence or aggravation of an injury or disease to his spine actually occurred.  

In reaching this conclusion, the Board acknowledges that the Veteran's STRs, except for those submitted by him pertaining to a knee injury, are not of record.  However, the Veteran himself testified that he did not seek treatment for his back from a service provider, although he did seek treatment for his knees.  Rather, he testified that he sought private treatment, and the March 2007 letter from Dr. A.M. indicates that he treated the Veteran from January 1996 to September 1999 and that the Veteran had back complaints on two to three occasions.  The Board observes that the Veteran was discharged from service in September 1996, which means that Dr. A.M. would have treated the Veteran while he was on active duty.  However, no records from Dr. A.M. have been received, although the AMC specifically requested the Veteran to submit an authorization form to obtain those records, which the Veteran did not return.  Therefore, it is not clear that the Veteran was treated for his back, as opposed to his knees, in service since Dr. A.M. treated the Veteran post-service as well.  In other words, Dr. A.M.'s letter did not indicate that the Veteran's two to three complaints for his back were made between January 1996 when he first started treating the Veteran and September 1996 when the Veteran was discharged from service.  Furthermore, the letter does not indicate that the Veteran's reports of back pain were related to an in-service injury.

Additionally, the Veteran's STRs showing treatment for his knee injury, which he contends also injured his lumbar spine, are inconsistent with his post-service reports of the in-service injury.  As noted above, the Veteran reported that he injured his knee by falling over another soldier while on an air assault march.  However, the contemporaneous STRs show that the Veteran actually denied trauma to his knee; he did not report falling over a soldier at that time.  Furthermore, the Veteran has repeatedly referred to his left knee being injured in service, while his STRs clearly show that it was his right knee that he complained about.  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertion of events now over two decades past.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].  In this case, the Veteran's pertinent STRs for the in-service injury fail to show that the injury occurred as the Veteran has reported.  Furthermore, no complaints pertaining to the back were made at the time of the injury.  Therefore, the Board concludes that the evidence outweighs a finding that the Veteran injured his back in service.  

Moreover, the Board observes that when the Veteran initially filed his claim for his knees in October 2004, no mention of a back disorder was made at that time.  Also, when he filed the current claim for his back, he did not identify an in-service injury.  Rather, he only indicated that he had a back disorder secondary to his service-connected knee disabilities.  Since the Veteran has not been consistent with reports of an in-service injury and since he clearly sought treatment for his knees in service, yet did not complain of any back problems reportedly resulting from the same injury that hurt his right knee, the Board concludes that the evidence does not support a finding that in-service incurrence or aggravation of a injury or disease to the Veteran's spine actually occurred.

In reaching this conclusion, the Board acknowledges the September 2008 letter from Dr. M.J. indicating that the Veteran had chronic back pain since service.  However, such opinion was based on records submitted to him by the Veteran; the letter does not indicate what those records were.  Therefore, the Board finds that the September 2008 opinion from Dr. M.J. lacks probative value since it is not clear what evidence the opinion was premised upon.  

Moreover, there is no nexus evidence to support a finding of service connection on a direct basis.  In this case, the most probative medical evidence of record, the opinion from the June 2011 VA examiner, indicates that the Veteran's degenerative joint disease of the lumbar spine is not related to his military service.  That opinion is based upon an examination of the Veteran, a review of his history, a review of the medical evidence of record, and medical treatises.  

In reaching this conclusion, the Board acknowledges the Veteran's contentions regarding the onset and continuity of symptomatology since service, in addition to the statement from the Veteran's sister regarding the Veteran's symptoms in service and post-service.  However, even when considering the Veteran's contentions, the June 2011 VA examiner was unable to opine that the Veteran's degenerative joint disease of the lumbar spine is directly related to service.  

The Board notes that the Veteran's reenlistment papers in July 1996 did not report any back limitations.  The Board finds that the onset of his post-service degenerative joint disease of the lumbar spine did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing back complaints until 2007, a decade after discharge from service.  Although Dr. A.M. reported that the Veteran had back complaints sometime between January 1996 and September 1999, treatment records showing those complaints and a diagnosis of any disorder are not of record.  Such letter does not support a finding that a chronic disability occurred in service or that the Veteran's complaints were symptoms of the currently diagnosed degenerative joint disease of the lumbar spine.  This evidentiary posture does not support a grant of service connection for degenerative joint disease of the lumbar spine based on a continuity of symptomatology.  

Moreover, the evidence does not show that the degenerative joint disease of the Veteran's lumbar spine is secondary to his service-connected degenerative joint disease of both knees or the service-connected internal derangement of the left knee.  The June 2011 examiner provided a thorough negative nexus opinion supported by a rationale.  Such opinion was obtained after a full examination of the Veteran that included a review of the pertinent records and his contentions regarding why he believed his degenerative joint disease of the lumbar spine was secondary to his service-connected bilateral knee disabilities.  The competent medical evidence of record also fails to show that the Veteran's degenerative joint disease of the lumbar spine is aggravated by his service-connected bilateral knee disabilities.  The June 2011 examiner provided negative nexus opinion regarding aggravation supported by a rationale.  The evidence of record does not support a finding that the Veteran's lumbar spine disorder has increased in severity due to or the result of the service-connected bilateral knee disabilities.  

In reaching this conclusion, the Board acknowledges the positive nexus opinions from Drs. T.C. and M.J.  However, the Board finds that such opinions are less persuasive than the June 2011 VA examiner's opinion.  Neither Dr. T.C. nor Dr. M.J. included any treatment records with their opinions, nor did they provide any rationales for how the Veteran's gait was altered.  Furthermore, although Dr. M.J. reported that it had been felt by multiple other physicians that the Veteran's left knee exacerbated his back condition due to poor gait and structural balance, he did not identify those physicians.  As discussed above, both the April 2007 and June 2011 VA examiners found no evidence of abnormal weight bearing.  Neither VA examination revealed that the Veteran had a poor gait and structural balance.  

The Veteran appeared to exaggerate symptoms at the June 2011 examination.  As noted by the examiner, the Veteran leaned heavily on his wife to hold himself up from when he left the waiting room to the office, yet once in X-ray though after his name was called, he was walking by himself with his wife trailing him, and he appeared to be walking without assistance.  There was no evidence of antalgic gait noted.  Physical examinations of record do not show that the Veteran had gait or structural balance problems.  Thus, the letters indicating that he has such problems are not supported by any objective medical records and lack probative value. 

Also, the evidence does not show that the Veteran's arthritis was manifest to a degree of 10 percent or more within discharge from service.  Thus, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307, 3.309.  
The Board acknowledges the Veteran's belief that he has degenerative joint disease of his lumbar spine that is related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1) (2011).  Thus, the Veteran's own assertions as to etiology of a disability have no probative value.

Without evidence of an onset of degenerative joint disease of the lumbar spine in service, a continuity of pertinent symptomatology after service, or competent evidence of an association between degenerative joint disease of the lumbar spine and the Veteran's active duty, to include being secondary to the service-connected bilateral knee disabilities, service connection for degenerative joint disease of the lumbar spine is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for degenerative joint disease of the lumbar spine.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for degenerative joint disease of the lumbar spine, on a direct basis, and as secondary to the service-connected degenerative joint disease of both knees or the service-connected internal derangement of the left knee, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).


ORDER

Entitlement to service connection for degenerative joint disease of the lumbar spine, to include as secondary to the service-connected degenerative joint disease of both knees or the service-connected internal derangement of the left knee is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


